DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  As to claim 14, at line 5, after the phrase “a holder” add “;”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastner as claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 and 8 - 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THIERRY (FR2292046).
As to claim 1, THIERRY discloses  a fluid valve including a holder (70) for a magnet (66) of a magnet sensitive regulating valve position detection device (68) of a regulating valve (2), the regulating valve position detection device (68) having a shaft (4) turnably movable supported in a housing (2) of the regulating valve position detection device (68), the shaft (4) defining a turning axis oriented parallel to a turning spring (110, 42) supporting itself at the housing (2), and having a lever arm (58, 58’) being turnably fixed with the shaft (4), the lever arm (58, 58’) being coupled to the regulating valve (2) in such a way that a regulating valve stroke movement by the lever arm (58, 58’) is transferable into a shaft rotation movement, the holder (70) comprising: a holding fixture (74) configured to interlockingly hold the magnet (66); a fixing section (22) connected to the holding fixture (21) and configured to turnably fix the holder (70) at the shaft (4); and a 

    PNG
    media_image1.png
    893
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    757
    media_image2.png
    Greyscale


As to claim 2, THIERRY discloses that the magnet (66) and the holding fixture (74) are formed so as to be complementary shaped to another (Fig. 1 and 2).
As to claim 3, THIERRY discloses that the holding fixture (74) is configured to receive the magnet (66) and the magnet (66) is fittingly held in the holding fixture (74) (Fig. 1 and 2).

As to claim 5, THIERRY discloses that the magnet (66) is held in the holding fixture (74) such that the turning axis extends centrally through the magnet and/or the magnet is aligned in a direction of the turning axis (A) at 

As to claim 8, THIERRY discloses that the holder (74) is connected to the shaft (5) by a fastner, the fastner torque-transferringly connecting the fixing section (70) to the shaft (4) (Fig. 2).

As to claim 9, THIERRY discloses that the support (50) being formed such that the support is encompassable by a hook- or knuckle-shaped end of the turning spring, wherein the support having a protrusion or a recess (46) on which the spring end (42) supports itself (Fig. 2 and 10).

As to claim 10, THIERRY discloses that the support (50) includes a guiding limb (22) circumferentiatingly extending in a direction of the turning axis (A) to support at least one region of the turning spring (42), wherein the guiding limb (22) is directly attached to the protrusion or the recess (46) (Fig.2 and 10).


As to claim 14, THIERRY discloses a fluid valve including a housing (2); a shaft (4) being rotatably movably supported in the housing (2), the shaft (4) defining a turning axis (A); and a holder (70); a holding fixture (74) configured to interlockingly hold a magnet (70); a fixing section (22) connected to the holding fixture and configured to turnably fix the holder (70) at the shaft (4); and a support (112) connected to the holding fixture (74) and the fixing section (22), the support (112) configured to latchingly support a rotational spring (110, 42) to generate a rotational spring force on a shaft (4) rotation movement, wherein the rotational spring (110, 42) is oriented parallel to the turning axis (A) and is latchingly self-supported at the housing (2) and the holder (70) (Fig. 1).

As to claim 15, THIERRY discloses a lever arm (58, 58’) turningly fixed to the shaft (4) and coupled to the regulating valve (2) such that a regulating valve stroke movement is transferable into the shaft rotation movement by the lever arm (58, 58’); and a magnet sensitive rotation angle sensor (68) aligned at the housing (2) and configured to sense the shaft rotation movement (4) (Fig. 1).

As to claim 16, THIERRY discloses that the magnet sensitive rotation angle sensor (68) is aligned to the magnet (66) such that the magnet sensitive rotation angle sensor (68) is configured to detect a change in a magnetic field based on the shaft rotation movement (4) (Fig. 1).

As to claim 17, THIERRY discloses that the holder (70) is configured to hold the magnet (66) such that: the turning axis (A) extends centrally through the magnet (66) and/or the magnet is dimensioned such that the magnet (66) protrudes a cross-section dimension of the shaft (4), and/or a middle axis of the magnet sensitive rotation angle sensor (68) and a middle axis of the magnet are coaxially oriented (Fig. 1).

As to claim 18, THIERRY discloses that  the rotational spring (110, 42) includes at least a hook- or knuckle-shaped end (42), the holder (70) and/or housing including at least one protrusion and/or one recess (46) formed therein, wherein the at least one hook- or knuckle-shaped rotational spring end (42) encompassing the at least one protrusion and/or recess (43) in the holder (70) and/or the housing to support the rotational spring (42) (Fig. 1 and 2).

As to claim 19, THIERRY discloses the regulating valve position detector (68) according to claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being obvious over THIERRY (FR2292046)
As to claim 4, THIERRY discloses that the magnet (66) is over-dimensioned with respect to the holding fixture (74).   THIERRY fails to disclose that a press fit between magnet and holding fixture is employed. However it is well known in the art to use any known mating configuration, for example, mounting, a snap-fit, a press fit, an interference-fit, or the like. Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY to use any known mating configuration, for example, mounting, latching, a snap-fit, a press fit, an 
As to claim 6, THIERRY discloses that the magnet (66) is receivable and removably held in the holding fixture (74).  THIERRY fails to disclose the magnet is held in the holding fixture by a latching; the magnet includes at least one latch and the holding fixture includes at least one latch corresponding to the latch of the magnet to latchingly fix the magnet in the holding fixture.  However it is well known in the art to use any known mating configuration, for example, mounting, latching, a snap-fit, a press fit, an interference-fit, or the like. Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY to use any known mating configuration, for example, mounting, latching, a snap-fit, a press fit, an interference-fit, or the like would discourage separation of elements during use.

As to claim 7, THIERRY discloses that fixing section (70) is formed by a circumferentiating ring flange extending at an angle relative to the turning axis (A), the fixing section (70) being shape-adapted (74) in relation to a shaft diameter of the shaft (4) (Fig. 2).  THIERRY fails to disclose that the 

Claim 11 is/are rejected under 35 U.S.C. 103 as being obvious over THIERRY (FR2292046) in view of Becker et al. (7,847,446).
As to claim 11, THIERRY fails to disclose that the holder is plastic and is integrally formed being made by injection molding.  Becker et al. (hereinafter Becker) discloses that the holder (8) is plastic and is integrally formed being made by injection molding (Col. 1, lines 44 – 49 and Col. 3, lines 49 - 51). 

    PNG
    media_image3.png
    658
    572
    media_image3.png
    Greyscale

 Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY in view of the 

Claims 12 - 13 is/are rejected under 35 U.S.C. 103 as being obvious over THIERRY (FR2292046) in view of Jantz et al. (9,528,623).
As to claim 12, THIERRY fails to disclose that the regulating valve is of a process plant.  Jantz et al. (hereinafter Jantz) discloses a positioning device for a process plant including a regulating valve (Note Abstract).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY in view of the teachings of Jantz such that the regulating valve of THIERRY in a pressure plant would ensure precise and desired position of the top from the valve housing.
As to claim 13, THIERRY fails to disclose that process plant comprises a chemical plant, a food processing plant, or a power plant.  Jantz discloses that that process plant comprises a chemical plant (Col. 2, lines 34 - 37).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY in view of the teachings of Jantz such that the regulating valve of THIERRY in the 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
UEHARA et al. (2020/004120) is cited for its disclosure of an object to provide an electrically operated valve capable of more accurately detecting the position of a valve body.
Mellinger et al. (2018/0135960) is cited for its disclosure of a position sensor and actuator with position sensor.
Storrie et al. (9,435,630) is cited for its disclosure of an actuator and linear position sensor assembly.
27.      Robson (9,341,282) is cited for its disclosure of an off-axis position monitoring and control system and related methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/Primary Examiner, Art Unit 2858